TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00665-CR



                              Joseph Marice Chaney, Appellant

                                                v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 70,981, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Joseph Marice Chaney seeks to appeal from a judgment of conviction

entered on September 13, 2013, for aggravated robbery. See Tex. Penal Code § 29.03. The trial

court has certified that this is a plea-bargain case and that Chaney has no right of appeal.

Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________

                                             Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: October 23, 2013

Do Not Publish